Citation Nr: 0113234	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  95-30 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for an eye disability, 
claimed as due to in-service exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel

INTRODUCTION

The appellant served on active duty from October 1940 to 
November 1946.

This case returned to the Board of Veterans' Appeals (Board) 
following remand dated in January 2000.  This appeal 
originates from a decision dated in July 1995 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware.  In August 1995, the appellant 
submitted a notice of disagreement and the RO issued a 
statement of the Case.  In September 1995, the appellant 
submitted a VA Form 9 and perfected his appeal to the Board.  
The Board observes that the appellant's claim arose within 
the context of a claim of entitlement to service connection 
for facial burns.  However, in the July 1998 remand, it was 
noted that the appellant had been treated for various 
disabilities including an eye disorder.  In August 1998, the 
RO issued a supplemental statement of the case, which 
characterized the issue as entitlement to service connection 
for residuals of facial burns including eye problems as a 
result of exposure to ionizing radiation.  In January 2000, 
the Board separated the issues, rendered a decision on the 
claim for service connection for facial burns and remanded 
the issue of entitlement to service connection for an eye 
disability to include cataracts as a result of radiation 
exposure.  The requested development has been completed to 
the extent possible and the issue as noted on the title page 
of this decision is properly before the Board for appellate 
review.


FINDINGS OF FACT

1. The appellant served as a member of the American 
occupation forces in Japan following World War II and was 
present in the VA-defined Hiroshima area from November 27, 
1945 to December 30, 1945.

2. The Defense Special Weapons Agency estimates that the 
appellant was exposed to a dose of ionizing radiation of 
less than 1 rem during service.

3. The medical evidence of record reflects that the appellant 
underwent phacoemulsification of a cataract and 
intraocular lens implant in the right eye in October 1996.

4. In April 2000, the Chief Public Health and Environmental 
Hazards Officer for VA provided an opinion that "... it is 
unlikely that the veteran's cataracts can be attributed to 
exposure to ionizing radiation in service."

5. The veteran has not been diagnosed with a disease 
subjective to presumptive service connection based upon 
radiation exposure, and there is otherwise no competent 
evidence of record to relate the presence of his currently 
diagnosed cataracts to the appellant's period of active 
duty service, to include any radiation exposure therein.


CONCLUSION OF LAW

The appellant's cataracts are not due to disease or injury 
incurred or aggravated during active service, nor may they be 
presumed to have been incurred in service.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

Review of the service medical records reveals no complaints, 
findings or manifestations of cataracts during service.  
Following service, the record reflects the first evidence of 
cataracts in 1996.  In October 1996, the appellant underwent 
phacoemulsification of a cataract and intraocular lens 
implant in the right eye.  

In March 2000, and in accordance with regulatory 
requirements, the RO forwarded the appellant's case to the 
Director of Compensation and Pension Service.  In an April 
2000, memorandum, the Chief Public Health and Environmental 
Hazards Officer responded to a request for review of the 
appellant's record by noting that the Defense Special Weapons 
Agency estimated his exposure to a dose of ionizing radiation 
of less than 1 rem during his military service.  The 
physician further indicated that the Committee on Interagency 
Radiation Research and Policy Coordination (CIRRPC), citing 
CIRRPC Science Panel Report Number 6, 1988, does not provide 
screening doses for cataracts.  However, it was further noted 
that according to information in Health Effects of Exposure 
to Low Levels of Ionizing Radiation (BEIR V), page 363, 
(1990), the threshold dose of radiation resulting in lens 
opacities in atomic bomb survivors was about 60-150 rads 
while the threshold for persons treated with X-rays to the 
eye is about 200-500 rads.  Based upon this information, the 
physician stated that it is unlikely that the appellant's 
cataracts can be attributed to exposure to ionizing radiation 
in service.

In an April 2000 letter, the VA Compensation and Pension 
Service Director agreed with the medical opinion from the 
Under Secretary for Health.  The Compensation and Pension 
Service Director stated that, as a result of the medical 
opinion, and following review of the evidence in its 
entirety, it was his opinion that there was no reasonable 
possibility that the appellant's cataracts resulted from 
exposure to ionizing radiation in service.

II.  Analysis

At the outset, the Board notes that there was a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is now applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000)(VCAA) see 
also Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 
22, 2001).  

The change requires that notice be provided to a claimant as 
to what is required for a claim to be successful, and may 
require multiple notices during the pendency of the 
adjudication process.  See Holliday, slip op. at 12-13.  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the Veterans Claims Assistance Act of 
2000, the Board finds that VA's duties have been fulfilled.  

The appellant received notification of the information and 
evidence needed to substantiate his claim in the rating 
decision and the statement of the case as well as 
supplemental statements of the case issued in August 1998 and 
August 2000.  There is no indication within the record that 
he was unaware of the applicable laws and regulations 
governing the award of service connection to include those 
provisions applicable to radiation-related claims, or of what 
evidence was necessary to support entitlement to service 
connection.

Furthermore, the RO undertook efforts to obtain all available 
evidence necessary to substantiate his claim.  In this 
regard, the Board notes that pursuant to the regulatory 
requirement, the RO undertook and completed the special 
development as mandated.  Additionally, efforts were 
undertaken to obtain all pertinent medical records identified 
within the record and all available reports were associated 
with the appellant's claims folder.  In conjunction with the 
above, the appellant's claims file underwent a comprehensive 
review by the Chief Public Health and Environmental Hazards 
Officer and the Director of VA's Compensation and Pension 
Service.  Finally, the appellant and his representative were 
provided multiple opportunities to respond to the evidence 
and submit additional evidence and/or argument in support of 
his claim.  Accordingly, the Board finds that VA has 
satisfied its duties to notify and assist the appellant with 
respect to the claim of entitlement to service connection for 
cataracts.  Hence, the claim is ready to be considered on the 
merits. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  First, if 
veteran exposed to radiation during active service later 
develops one of the diseases a listed in 38 C.F.R. 
§ 3.3.09(d), a rebuttable presumption of service connection 
arises.  See 38 C.F.R. §§ 3.307, 3.309.  The diseases listed 
in 38 C.F.R. 3.309(d) are ones for which the Secretary of VA 
has determined that a positive association with radiation 
exposure exists.  Second, service connection may be 
established if a radiation-exposed veteran develops a 
"radiogenic disease" (one that may be induced by ionizing 
radiation, either listed at 38 C.F.R. § 3.311(b) or 
established by competent scientific or medical evidence that 
the claimed condition is a radiogenic disease), and the 
Undersecretary of Benefits for VA determines that a 
relationship, in fact, exists between the disease and the 
veteran's radiation exposure in service.  The Board notes 
that posterior subcapsular cataracts are considered to be 
potentially radiogenic diseases pursuant to 38 C.F.R. 
§ 3.311.  Third, service connection may be established by 
competent evidence establishing the existence of a medical 
nexus between the claimed condition and exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed.Cir. 1994).  See also Davis v. Brown, 10 Vet. 
App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 
(1997).

The term "radiation-exposed veteran" means a veteran who 
participated in a "radiation-risk activity."  38 U.S.C.A. 
§ 1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term 
"radiation-risk activity" means onsite participation in a 
test involving the atmospheric detonation of a nuclear 
device; the occupation of Hiroshima or Nagasaki during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war of Japan during 
World War II resulting in an opportunity for exposure to 
radiation comparable to those occupying Hiroshima or 
Nagasaki.  38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. 
§ 3.309(d)(3)(ii).  

The demonstration of a potentially radiogenic disease and 
exposure to ionizing radiation during service do not 
necessarily establish entitlement to service connection.  All 
relevant factors, including the amount of radiation exposure, 
must be considered in determining whether the record supports 
the contended etiological  relationship.  

At the outset, the Board notes the only diagnosed eye 
disability is cataracts.  However, the first evidence of 
cataracts, as noted above, was in 1996, approximately 50 
years after separation from service.  Moreover, there is no 
medical evidence of record that tends to suggest that the 
appellant's cataracts developed while he was serving on 
active duty or until many years thereafter, and neither the 
appellant nor his representative has contended otherwise.  
Accordingly, the Board finds no basis for service connection 
for cataracts on a direct incurrence basis.  See, e.g., 
Combee, 34 F.3d at 1043-45.

As regards the veteran's assertions that cataracts later 
developed as a result of radiation exposure, the Board notes 
that the veteran has not been diagnosed with a disease 
subject to presumptive service connection.  Furthermore, it 
is unclear from the medical evidence of record as to whether 
the appellant's eye disability may be appropriately 
characterized as posterior subcapsular cataracts, so as to be 
considered a "radiogenic disease" pursuant to 38 C.F.R. 
§ 3.311(b)(2)(xvi).  The Board emphasizes, however, that even 
assuming its applicability, this regulation does not create a 
presumption of service connection, but merely accords the 
claimant special processing of the claim.  Such processing 
"still requires a case-by-case determination of service 
connection for each claim based on one of the listed 
diseases."  Ramey v. Gober, 120 F.3d 1239, 1245 (Fed. Cir 
1997).  

In this case, the Board notes that the question of whether 
the veteran's currently diagnosed cataracts can be considered 
a radiogenic disease is rendered inconsequential in light of 
the opinion by the Chief Public Health and Environmental 
Hazards Officer of the VA dated in April 2000, obtained as 
part of the required special development by the RO, that it 
is unlikely that the appellant's cataracts can be attributed 
to exposure to ionizing radiation in service.  Hence, the 
requirements for establishing service connection based upon 
diagnosis of a radiogenic disease cannot be met.  The Board 
also notes that the veteran has neither submitted nor 
indicated the existence of any medical or scientific evidence 
of record supporting his assertions that a relationship 
between his radiation exposure and his current cataracts 
does, in fact, exist, or that his cataracts are otherwise a 
result of his active military service.  

Thus, in weighing the evidence of record, the Board finds 
that the only evidence in favor of the appellant's claim is 
his own assertions regarding a relationship between radiation 
exposure during service and the subsequent development of 
cataracts.  However, as a layperson, he is not competent to 
offer opinions regarding medical diagnosis or causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Moreover, the weight of the appellant's assertions are 
further diminished when viewed in light of the opinion by the 
Chief Public Health and Environmental Hazards Officer, which 
is based on quantitative analysis, considering such factors 
as the dose estimate from the Defense Special Weapons Agency 
as well as the analyses provided in recent scientific 
studies.  

In the absence of competent medical evidence establishing a 
relationship between the appellant's cataracts and his period 
of active duty, to include exposure to ionizing radiation, 
entitlement to service connection for cataracts is not 
warranted.  In reaching this conclusion, the Board has 
carefully considered the entire evidence of record and 
ensured that all appropriate development has been conducted 
pursuant to the applicable regulatory provisions.  However, 
as noted above, the objective medical evidence of record is 
found to be of greater probative value than the appellant's 
assertions, standing alone, regarding a relationship between 
service and his cataracts.

Under these circumstances, the Board must conclude that the 
veteran's claim for service connection for an eye disability, 
claimed as result of in-service exposure to ionizing 
radiation, must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107(b)); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

Service connection for an eye disability, claimed as result 
of in-service exposure to ionizing radiation, is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

